Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5-6, 8-10, 12, 14 and 16 are allowed. Claims 1, 4, 7, 11, 13, 15 and 17 are cancelled.

REASONS FOR ALLOWANCE
Claims 2, 3, 5, 6, 8, 9, 10, 12, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment of independent claim 10 which included limitations from previously allowable subject matter, has placed the application in condition for allowance.
None of the prior art, taken singly or in combination discloses the measurement method further comprising: comparing the calculated electrostatic capacitance of the electrostatic chuck with a predetermined threshold of the electrostatic capacitance and determining a state in the chamber based on the comparison result.
Prior art Wook (KR20070074105A; translation attached), Tak (KR20060100028A; translation attached), Howald (US20050225923A1), Ikuhara (US20070217118A1) and Hsu (US20080218931A1) have been found to be the closest prior art.
Regarding claim 2, Wook teaches a measurement method comprising: mounting a substrate (abstract, substrate) on an electrostatic chuck (i.e. electrostatic chuck 10) (fig.2); supplying a gas into a space above the substrate within a chamber (page 3, arc discharge does not occur, implicit that gas is present); and measuring a discharge start voltage value (page 3, control the driving voltage of the electrostatic chuck, implicit that a voltage value is measured) and a current value (i.e. current measuring device 40) (fig.2) while a gas discharge is generated in the chamber without generation of plasma (abstract, suppress generation of arc discharge, implicit that gas discharge is present in the chamber without plasma).
Wook does not teach calculating an electrostatic capacitance of the electrostatic chuck from the measured discharge start voltage value and the measured current value. Wook further does not teach comparing the calculated electrostatic capacitance of the electrostatic chuck with a predetermined threshold of the electrostatic capacitance and determining a state in the chamber based on the comparison result.
Hsu teaches in a similar field of endeavor of electrostatic chuck, that there is a well-known formula for calculating an electrostatic capacitance of the electrostatic chuck from the measured discharge start voltage value and the measured current value ([0019], V=I/C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the calculation of capacitance in Wook, as taught by Hsu, as it provides the advantage of determining the deterioration and integrity of electrostatic chuck.
However, none of the prior art, taken singly or in combination discloses the measurement method further comprising: comparing the calculated electrostatic capacitance of the electrostatic chuck with a predetermined threshold of the electrostatic capacitance and determining a state in the chamber based on the comparison result.
Claims 3, 5, 6,8,9,12,14 and 16 are allowed as they depend on allowable claim 2.
None of the prior art, taken singly or in combination discloses applying a voltage to an electrode disposed in the electrostatic chuck below an edge ring mounted on an edge ring mounting surface of the electrostatic chuck in a state where a base of the electrostatic chuck and the edge ring are in a floating state, and an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck is calculated.
Prior art Wook (KR20070074105A; translation attached), Herchen (US20080153182A1) and Sugita (US20170278735A1) have been found to be the closest prior art.
Regarding claim 10, Wook teaches a measurement method comprising: mounting a substrate (abstract, substrate) on an electrostatic chuck (i.e. electrostatic chuck 10) (fig.2); supplying a gas into a space above the substrate within a chamber (page 3, arc discharge does not occur, implicit that gas is present); and measuring a discharge start voltage value (page 3, control the driving voltage of the electrostatic chuck, implicit that a voltage value is measured) and a current value (i.e. current measuring device 40) (fig.2) while a gas discharge is generated in the chamber without generation of plasma (abstract, suppress generation of arc discharge, implicit that gas discharge is present in the chamber without plasma), wherein the gas discharge is generated by applying a voltage (Wook, abstract, driving voltage supply unit 30 supplies a driving voltage to an electrostatic chuck 10).
Wook does not teach the electrostatic chuck is divided into multiple zones, and an electrostatic capacitance of each of the multiple zones is calculated.
Herchen teaches in a similar field of endeavor of substrate processing equipment, that it is conventional to have an electrostatic chuck (e.g. electrostatic chuck comprising dielectric 2 and electrode 21) (fig.7), wherein the electrostatic chuck is divided into multiple zones (i.e. metal thin films 28) (fig.7), and an electrostatic capacitance of each of the multiple zones is calculated ([0045], impedance measuring device 6 … each metal thin film 28 and electrode The capacitance between 1 is measured) (also refer to [0008], measures the impedance … and calculates the electrostatic capacitance C between the conductor 5 and the electrode 1 from the impedance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the multizone capacitance evaluation in Wook, as taught by Herchen, as it provides the advantage of measuring the uniformity of attractive force between silicon wafer/substrate and dielectric with high speed and high accuracy.
Wook and Herchen do not teach applying a voltage to an electrode disposed in the electrostatic chuck below an edge ring mounted on an edge ring mounting surface of the electrostatic chuck in a state where a base of the electrostatic chuck and the edge ring are in a floating state, and an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck is calculated.
Sugita teaches in a similar field of endeavor of a method for acquiring data indicating an electrostatic capacitance, that it is conventional to calculate an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck (abstract, acquiring data indicating an electrostatic capacitance between a focus ring and a measuring device).
However, none of the prior art, taken singly or in combination discloses applying a voltage to an electrode disposed in the electrostatic chuck below an edge ring mounted on an edge ring mounting surface of the electrostatic chuck in a state where a base of the electrostatic chuck and the edge ring are in a floating state, and an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck is calculated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/21/2022





	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839